      Case 6:19-cv-00232 Document 1 Filed 05/24/19 Page 1 of 5 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

JAMES DEMOVILLE                                   §
                                                  §
                                                  §           CIVIL NO. 6:19-cv-232
VS.                                               §           JURY DEMANDED
                                                  §
                                                  §
DELEK REFINING, LTD.                              §


                           PLAINTIFF'S ORIGINAL COMPLAINT

       Plaintiff James DeMoville hereby files this, his Original Complaint against Delek Refining,

Ltd. (“Delek”) for violating the Americans with Disabilities Act. The causes of action and

summary of claims relating thereto are addressed below:


                               I. JURISDICTION AND PARTIES

       1.      Jurisdiction of this Court is invoked pursuant to Section 107(a) of the Americans with

Disabilities Act (hereinafter “ADA”), 42 U.S.C. § 12117, which incorporates by reference § 706 of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-5, providing for relief

against discrimination on the basis of disability in employment.

       2.      All conditions precedent to jurisdiction under § 706 of Title VII, 42 U.S.C. § 2000e-

5(f)(3), have occurred or been complied with:

               (a)     a charge of employment discrimination on the basis of disability was filed with

       the Equal Employment Opportunity Commission (“EEOC”) within 180 days of the

       commission of the unlawful employment practice alleged herein.

               (b)     A Notification of Right to Sue was received from the EEOC on or about May

       4, 2019.

               (c)     This Complaint has been filed within 90 days of receipt of the EEOC’s

PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 1 OF 5
       Case 6:19-cv-00232 Document 1 Filed 05/24/19 Page 2 of 5 PageID #: 2



           Notification of Right to Sue.

           3.     Plaintiff, James DeMoville, is a citizen of the United States and the State of Texas

who resides in Smith County, Texas.

           4.     All the discriminatory employment practices alleged herein were committed within

the State of Texas.

           5.     Defendant, Delek may be served by delivering a copy of the Complaint to its

Registered agent, United Corporate Services, Inc., 815 Brazos Street, Suite 500, Austin, Texas

78701.

       6.         Delek is a “person” within the meaning of § 101(7) of the ADA, 42 U.S.C. § 12111(7),

and § 701 of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.

       7.         Delek is engaged in an industry that affects commerce within the meaning of Section

101(7) of the ADA, 42, U.S.C. § 12111(7), and Section 701 of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e.

       8.         Delek employs 15 or more employees and is an “employer” within the meaning of

Section 101(5)(A) of the ADA, 42 U.S.C. § 12111(5)(A).

                                     II. STATEMENT OF FACTS

           9.     Plaintiff has Tourette’s Syndrome, which manifests itself with visible tics and

twitches which are involuntary. These tics and twitches occur almost continuously and are

noticeable to anyone in his presence.

           10.    Plaintiff was employed by Delek at the Tyler refinery since March 3, 2007.

Plaintiff worked as a B-technician in Area 3 from October 2010 until August 15, 2018. During

his employment with Delek, Plaintiff was subjected to various forms of harassment from his co-

workers on account of his disability, Tourette’s Syndrome. Plaintiff’s supervisor, Kevin Holmes,

was aware of the harassment and ridicule, but took no action to protect him from the open and

PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 2 OF 5
      Case 6:19-cv-00232 Document 1 Filed 05/24/19 Page 3 of 5 PageID #: 3



obvious harassment.

        11.    On August 15, 2018, Plaintiff was again subjected to verbal harassment by Mike

Sims and Virdell Howland during his meal break. By that time, Plaintiff could no longer continue

working under the hostile and harassing work environment. Therefore, Plaintiff collected his

belongings and left the plant. The following day Plaintiff contacted human resources to set up an

appointment to discuss the issues with the harassment, but he was denied a meeting.

        12.    On August 16, 2018, Plaintiff was contacted by David Duford, Head of Human

Resources regarding his complaint to the ethics hotline. Mr. Duford was angry that Plaintiff had

made the complaint because he believed that he had put the company ‘in a bad light’ because

Plaintiff had not reported the harassment to the local Human Resources department. However,

Plaintiff was reluctant to make a report to the Human Resources department for fear of retaliation.

        13.    Plaintiff alleges that he was subjected to a hostile and harassing work environment

by Delek by reason of the harassment directed towards him because of his Tourette’s Syndrome

disability.

                                    III. CLAIMS FOR RELIEF

                               (A) Americans with Disabilities Act

        14.    From the time that Plaintiff went out on LOA (STD) FMLA, Plaintiff has been an

individual with a “disability” within the meaning of Section 3(2) of the Americans with Disabilities

Act, 42 U.S.C. § 12102(2). More particularly, Plaintiff has a physical impairment that substantially

limits one or more of his major life activities, has a record of such an impairment, and was regarded

by Delek as having such an impairment.

        15.    Plaintiff is a “qualified individual with a disability” as that term is defined in § 101(8)

of the ADA, 42 U.S.C. § 12111(8).

        16.    Delek’s harassment and conscious indifference to the harassment to which Plaintiff

PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 3 OF 5
      Case 6:19-cv-00232 Document 1 Filed 05/24/19 Page 4 of 5 PageID #: 4



was subjected by reason of Plaintiff’s disability constitutes discrimination against Plaintiff with

respect to terms, conditions, or privileges of employment. Delek’s actions constitute a violation of

Section 102(b)(5)(A) of the ADA, 42 U.S.C. § 12112(b)(5)(A).

          17.    Delek failed to undertake any good faith efforts, in consultation with Plaintiff, to

identify and eliminate the harassment of Plaintiff by reason of his disability.

          18.    In addition to its failure to accommodate Plaintiff’s disability, Delek intentionally

discriminated against Plaintiff in terminating him because of his disability.

          19.    Defendant discriminated against Plaintiff in terminating him on the basis of his actual

disability.

          20.    Defendant discriminated against Plaintiff in terminating him on the basis of a

perceived disability.

          21.    In failing to make reasonable accommodation to Plaintiff’s physical disability and/or

terminating Plaintiff because of his actual or perceived disability, Delek acted with malice or with

reckless indifference to the federally protected rights of Plaintiff.

                                            IV. DAMAGES

          22.    As a direct and proximate result of Delek’s discrimination on the basis of disability

and violations of the ADA, Plaintiff has suffered lost wages and benefits and lost employment

opportunities.

          23.    Plaintiff has suffered extreme emotional distress, embarrassment, severe

disappointment, indignation, shame, despair, and public humiliation due to Defendant’s termination

of him.

          24.    Plaintiff’s harm was a result of the Defendant’s actual malice or reckless

indifference to Plaintiff’s protected rights; thus, Plaintiff seeks exemplary damages.

          25.    Plaintiff is entitled to recover his reasonable and necessary attorney’s fees pursuant

PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 4 OF 5
      Case 6:19-cv-00232 Document 1 Filed 05/24/19 Page 5 of 5 PageID #: 5



to 42 U.S.C. § 2000e and 29 U.S.C. § 2617(a)(3).

                                       V. JURY DEMAND

       26.     Plaintiff demands trial by jury.

                                   VI. RELIEF REQUESTED

       27.     Plaintiff requests the judgment of this Court against Defendant, Delek as follows:

               (a)     Find and hold that Plaintiff has suffered from Defendant’s acts of
                       discrimination on the basis of his disability;

               (b)     Order that Plaintiff be awarded the back pay he would have earned, with
                       related monetary benefits and interest thereon, had he been reinstated to his
                       position;

               (c)     Award Plaintiff compensatory damages in an amount to be determined at trial
                       of this matter;

               (d)     Award Plaintiff exemplary damages in an amount to be determined at trial of
                       this matter;

               (e)     Award Plaintiff his attorney fees, including litigation expenses, and the cost
                       of this action; and

               (f)     Grant such other and further relief as may be just and proper.


                                                      Respectfully submitted,


                                                      /s/ William S. Hommel, Jr.
                                                      William S. Hommel, Jr.
                                                      State Bar No. 09934250
                                                      HOMMEL LAW FIRM
                                                      5620 Old Bullard Road, Suite 115
                                                      Tyler, Texas 75703
                                                      (903) 596-7100
                                                      (469) 533-1618 Fax

                                                      ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT - PAGE 5 OF 5
